DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 22, 2021 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 23, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has a new limitation which requires the evaporator to be configured to produce a solvent atmosphere such that the lacquer coating is not allowed to flow. However, nothing in the specification supports the idea that the lacquer is not allowed to flow. Rather, the lacquer is absolutely caused to flow when applied by the coating device, as otherwise the apparatus could not function. The specification indicates that after the lacquer coating is finished, a solvent atmosphere is provided for a certain time which is controlled to prevent the coating from flowing again (see published Application par. 17), but the specification directly contradicts the claim limitation that the lacquer is not allowed to flow in general. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Potter (US 4,794,021) in view of Lee et al. (US 2012/0315578) on claims 1 and 4-5 are maintained. 
Regarding claim 1: Potter discloses an apparatus for planarizing a polymer photoresist layer on a substrate wafer where the apparatus includes a treatment oven (14) which is a chamber, heating coils in the cover (18) in addition to a second bake oven, either of which can be considered a drying device configured to reduce a solvent proportion in the photoresist layer, and a solvent vapor pressure line (22) which is an evaporator which produces a solvent atmosphere within the oven (14) to slowly planarize the photoresist layer (col. 1 lines 34-45, col. 2 lines 37+, col. 3 lines 16-24, figures 1-3). Potter discloses that the apparatus further includes a spin coating device which applies the photoresist uniformly (col. 2 lines 37-43, figure 1) but fails to explicitly disclose that the spin coating device is located within the treatment oven (14). 
However, Lee et al. discloses a similar spin coating apparatus in which the spin coating device is located within a heating chamber (par. 38). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the spin coating device of Potter inside of the oven (14) similarly to the apparatus of Lee et al. because Lee et al. teaches that spin coating 
Potter fails to explicitly disclose that the solvent vapor pressure line (22) is configured to control the solvent atmosphere such that the photoresist is not allowed to flow after coating, though Potter does disclose that the solvent atmosphere assists in planarizing the coating (col. 1 lines 34-45) which means that any particles or irregularities are removed from the coating. However, Potter does disclose that the pressure of the solvent vapor, the concentration thereof and the time spent by the wafer in the solvent atmosphere are result effective variables which determine the outcome of the planarizing process (col. 1 lines 34-45, col. 2 lines 37+). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the concentration and pressure of the solvent vapor and the time in which the wafer is spent in the solvent atmosphere such that the coating is not caused to flow but still removes irregularities and particles because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 4: Potter discloses the heating coils which are a heating device and discloses that the bake oven heats the wafer such that it must inherently comprise a heating device (col. 3 lines 16-19).
Regarding claim 5: Potter discloses that the temperature of the solvent pressure inside the oven (14) is controlled, for example by way of the heating coils (col. 2 lines 48-53).

The claim rejection under 35 U.S.C. 103 as unpatentable over Potter in view of Lee et al. as applied to claims 1 and 4-5 above, and further in view of Irie (US 2001/0055731) on claim 3 is maintained. 
Regarding claim 3: Potter discloses that a suction pipe (24) is provided in the treatment oven (14) but fails to explicitly disclose that it is used to connect to a vacuum pump configured to produce a vacuum in the chamber. However, Irie discloses a similar photoresist coating process in which the photoresist film is baked in an oven at vacuum in order to prevent contaminants from reacting with the surface thereof (pars. 14, 60, figure 1). It would have been obvious for one of ordinary skill in the art to use the suction pipe (24) of Potter with a vacuum pump to bake the photoresist layer of in a vacuum as taught by Irie because Irie teaches that this prevents contaminants in the air from creating an insoluble layer on the surface of the photoresist (par. 14).

The claim rejections under 35 U.S.C. 103 as unpatentable over Potter in view of Lee et al. as applied to claims 1 and 4-5 above, and further in view of Sinturel et al. (“Solvent Vapor Annealing of Block Polymer Thin Films,” Macromolecules 2013, 46, p. 5399-5415, attached with the correspondence dated July 10, 2020) on claims 6-7 are maintained. 
Regarding claims 6-7: Potter discloses that the solvent vapor concentration is controlled but fails to explicitly disclose a molar concentration range of 50% to 70%. However, Sinturel et al. discloses that in a typical solvent vapor annealing process the pressure of the solvent vapor (and therefore the concentration thereof) should be precisely controlled because that pressure directly controls the thickness of the swollen polymer film and the concentration of the polymer and solvent within the film (page. 5403, column 2, first paragraph). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a molar concentration of the solvent vapor of 50% or 70% in the apparatus of Potter because Sinturel et al. teaches that this concentration is a result effective variable which controls the amount of solvent in the film which is of direct concern to Potter, and routine optimization of result effective variables is not considered to be a Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that Potter fails to disclose the new limitations presented in claim 1.
In response:
While Potter does not explicitly disclose those claimed limitations, Potter does teach that the solvent vapor concentration, pressure and treatment time are all result effective variables. A careful reading of the instant specification indicates that the treatment time in particular is the way in which the claimed evaporator can be configured to prevent lacquer flow, and therefore since that time as well as other variables are recognized by Potter to be result effective, optimizing them to levels that prevent flow of the coating is an obvious modification. See In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/21/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717